     Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3306 Page 1 of 12




 1
       RANDY S. GROSSMAN
       Acting United States Attorney
 2     SAMUEL W. BETTWY, SBN 94918
       Assistant U.S. Attorney
 3     DAVID B. WALLACE, SBN 172193
 4
       Assistant U.S. Attorney
       880 Front Street, Room 6293
 5     San Diego, CA 92101-8893
       619-546-7125/7669
 6
 7
       Attorneys for Defendant
       United States of America
 8
 9                                UNITED STATES DISTRICT COURT
10
                              SOUTHERN DISTRICT OF CALIFORNIA
11
12     ESTATE OF GERARDO CRUZ-                           Case No. 17cv0569 AJB NLS
       SANCHEZ, by and through his successor-
13     in-interest Paula Garcia Rivera, et al.
14
                      Plaintiffs,                        UNITED STATES’ PRETRIAL
15            v.                                         DISCLOSURES PURSUANT TO
                                                         FED. R. CIV. P. 26(a)(3) AND THIS
16     UNITED STATES OF AMERICA, et al.,                 COURT’S SCHEDULING ORDER
17
                      Defendants.                        PRE-TRIAL CONF: July 22, 2021
18                                                       TIME: 3:00 p.m.
19                                                       Hon. Anthony J. Battaglia
20

21            Defendant the United States of America (hereinafter “Defendant” or the “United
22     States”) hereby submits its Pretrial Disclosures pursuant to Fed. R. Civ. P. 26 (a)(3) and
23     this Court’s June 14, 2019 Scheduling Order. [ECF Doc. 11.]
24                                                   I
25                                            WITNESSES
26            In addition to the following, the United States incorporates any witnesses identified
27     in all parties’ disclosures and reserves the right to call such witnesses.
28

       USA Pretrial disclosures                      1                              17cv0569 AJB NLS
     Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3307 Page 2 of 12




 1
 2            A. WITNESSES DEFENDANT EXPECTS TO CALL TO TESTIFY
 3              WITNESS NAME             CONTACT           TESTIMONY
 4                                       INFORMATION
 5              Plaintiff Paula Garcia
 6              Rivera
 7
                Alejandro Chavez                           Percipient witness who will offer
 8
                                                           testimony regarding facts related to
 9
                                                           Plaintiff’s allegations.
10
                Jonathan Franks                            Percipient witness who will offer
11
                                                           testimony regarding facts related to
12
                                                           Plaintiff’s allegations
13
                Daniela Leyva                              Percipient witness who will offer
14
                                                           testimony regarding facts related to
15
                                                           Plaintiff’s allegations
16
                Correctional Officer                       Percipient witness who will offer
17
                Landin                                     testimony regarding facts related to
18
                                                           Plaintiff’s allegations
19
                Tobe Propst, M.D.        Contact through   Percipient witness who will offer
20
                (OMDC)                   defense counsel. testimony regarding facts related to
21
                                                           Plaintiff’s allegations
22
                William Byington, RN     Contact through   Percipient witness who will offer
23
                (OMDC)                   defense counsel. testimony regarding facts related to
24
                                                           Plaintiff’s allegations
25
                Edith Lederman, MD       Contact through   Percipient witness who will offer
26
                (OMDC)                   defense counsel. testimony regarding facts related to
27
                                                           Plaintiff’s allegations
28

       USA Pretrial disclosures                    2                           17cv0569 AJB NLS
     Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3308 Page 3 of 12




 1              Jorge Avalos, PA        Contact through    Percipient witness who will offer
 2              (OMDC)                  defense counsel. testimony regarding facts related to
 3                                                         Plaintiff’s allegations
 4              Vanessa Harris, RN      Contact through    Percipient witness who will offer
 5              (OMDC)                  defense counsel. testimony regarding facts related to
 6                                                         Plaintiff’s allegations
 7              Johanne Alix, RN        Contact through    Percipient witness who will offer
 8              (OMDC)                  defense counsel. testimony regarding facts related to
 9                                                         Plaintiff’s allegations
10              Juanji Wu, RN           Contact through    Percipient witness who will offer
11              (OMDC)                  defense counsel. testimony regarding facts related to
12                                                         Plaintiff’s allegations
13              Emily Ednacot, RN       Contact through    Percipient witness who will offer
14              (OMDC)                  defense counsel. testimony regarding facts related to
15                                                         Plaintiff’s allegations
16              Jennifer Moreno, LVN Contact through       Percipient witness who will offer
17              (OMDC)                  defense counsel. testimony regarding facts related to
18                                                         Plaintiff’s allegations
19              Noe Lopez, PA           Contact through    Percipient witness who will offer
20              (OMDC)                  defense counsel. testimony regarding facts related to
21                                                         Plaintiff’s allegations
22              Correctional Officer,                      Percipient witness who will offer
23              Jeremey Nobleza                            testimony regarding facts related to
24              (OMDC)                                     Plaintiff’s allegations
25              CDR, Chiara             Contact through    Witness who will offer testimony
26              Rodriguez               defense counsel. regarding facts related to Plaintiff’s
27                                                         allegations
28

       USA Pretrial disclosures                   3                            17cv0569 AJB NLS
     Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3309 Page 4 of 12




 1              Gary M. Vilke, MD        Contact through     Defendant’s retained expert
 2                                       defense counsel     witness who will offer testimony
 3                                                           related to causation of decedent’s
 4                                                           death, and plaintiff’s allegations
 5                                                           regarding Defendant’s alleged of
 6                                                           negligent standard of care and
 7                                                           treatment.
 8              Jubin Merati             Contact through     Defendant’s expert witness who
 9                                       defense counsel     will offer testimony related to
10                                                           Plaintiff’s alleged economic
11                                                           damages.
12              Capt. Philip Farabaugh, Contact through      Defendant’s non-retained expert
13              M.D.                     defense counsel     witness who will offer testimony
14                                                           related to causation of decedent’s
15                                                           death, and plaintiff’s allegations
16                                                           regarding Defendant’s alleged of
17                                                           negligent standard of care and
18                                                           treatment.
19
20            B. WITNESSES DEFENDANTS MAY CALL TO TESTIFY IF NECESSARY
21            Witnesses, if any needed, to authenticate documents.
22            C. WITNESSES WHOSE TESTIMONY WILL BE PRESENTED BY
23     DEPOSITION
24            Subject to his availability as a witness: the deposition of Alejandro Chavez
25            Deposition of Plaintiff Paula Garcia Rivera
26     ///
27     ///
28     ///
       USA Pretrial disclosures                     4                           17cv0569 AJB NLS
     Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3310 Page 5 of 12




 1                                                 II
 2                                            EXHIBITS
 3            Exhibits the United States expects to offer at trial are listed in Attachment A. The
 4     United States further reserves the right to offer any exhibits identified in all parties’
 5     disclosures.
 6            DATED: June 17, 2021            RANDY S. GROSSMAN
 7                                            Acting United States Attorney
 8                                            /s/ Samuel W. Bettwy
                                              SAMUEL W. BETTWY
 9                                            DAVID B. WALLACE
10                                            Assistant U.S. Attorneys
11                                            Attorneys for Defendant
                                              United States of America
12

13
14
15

16
17
18

19
20

21
22
23

24
25
26

27
28

       USA Pretrial disclosures                     5                           17cv0569 AJB NLS
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3311 Page 6 of 12




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 DAVID B. WALLACE, SBN 172193
   Assistant U. S. Attorney
 3 SAMUEL W. BETTWY, SBN 94918
 4 Assistant U. S. Attorney
   Office of the U.S. Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 6 619-546-7669/7125 / 7751 (fax)
 7
   Attorneys for Defendant
 8 United States of America
 9
10
                              UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
13    ESTATE OF GERARDO CRUZ-                        Case No. 17cv569 AJB NLS
14    SANCHEZ, by and through his
      successor-in-interest Paula
15    Garcia Rivera, et al.,
                                                     PRETRIAL DISCLOSURES
16                  Plaintiffs,                      ATTACHMENT A
17           vs.
18
      THE UNITED STATES OF AMERICA,
19    et al.,
20                  Defendants.
21
22
            In addition to, or duplicative of, exhibits set forth in the pretrial disclosures of all
23
     other parties in this case, the United States expects to offer the following exhibits or portions
24
     thereof at trial.
25
26
27
28


30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3312 Page 7 of 12




 1                                             EXHIBITS
 2   Exhibit Bates nos. Document description
 3           USA-D-00-
 4              1-455           ICE Performance Based National Detention Standards
 5                              (PBNDS) 2011 rev 2016
 6              456-457         Death Certification, County of San Diego dated 03/03/2016
                458-460         USM-129 Individual Custody/Detention Report
 7
                982-1029        Comprehensive contract#5-C0003 dated 02/10/17 with CCA
 8                              (now CoreCivic)
 9              1065-1068       Plaintiffs’ administrative claim dated 08/24/2016
10              1073-1152       Medical records generated at CoreCivic facility
11              1153-1522       Scripps Health records
                1151            IHSC Medical Consent Form
12
                1152            BOP Health Services Intra-system Transfer form
13
                1536            Radiology report re February 8, 2016 chest xray
14              1543            5/31/17 email from Daniela Leyva to LaLanya Ham
15              1544-1788       Medical records from IHSC re: Cruz Sanchez
16              1789-1983       Redacted copy of Gerardo Cruz-Sanchez- A File #XXXXX9728
17                              (redacted portions are subject to third party privacy privilege)
                1984-2088       Plaintiff’s Initial Disclosures and production of documents
18
                2089-2167       OMDC CoreCivic Detainee Handbook English and Spanish.
19
                2168-2209       OMDC CoreCivic Detention File re: Cruz Sanchez
20              2210-2277       Criminal docket for Juan Carlos Ortega, person who smuggled
21                              Cruz-Sanchez and others
22              2278            OMDC orientation video
23              2279-2284       USMS-BOP MCC San Diego medical records re: Gerardo
                                Cruz-Sanchez
24
                2285            USMS-BOP MCC San Diego- 02/08/16 Chest X-Ray re:
25                              Gerardo Cruz-Sanchez
26              2286-2294       USMS-BOP MCC San Diego- Detention file re: Gerardo Cruz-
27                              Sanchez
28              2295-2310       Sick Call Logs dated 02/11 – 2/26 (2016) –redacted for PII

                                                   2
     Attachment A – USA Pretrial Disclosures                                      17cv569 AJB
30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3313 Page 8 of 12




 1   Exhibit Bates nos. Document description
 2           USA-D-00-
 3              2311-2314       US-ICE- IHSC- LOP 8.10 – Medical Emergency Response
 4                              Plan
 5              2315-2316       IHSC- MQMU Incident Report
                2317-2500       DHS/ICE-OMDC-Performance Based National Detention
 6
                                Standards (01/24/17 – 01/26/17)
 7              2501-2682       DHS/ICE-OMDC-Performance Based National Detention
 8                              Standards (01/26/16 – 01/28/16)
 9              2683-2685       Annual Detention Inspection of OMDC letter dated 01/26/17
10              2686-2691       National Commission on Correctional Health Care (NCCHC)
                                final report dated 10/01/2014
11
                2692-2694       US-ICE-IHSC LOP 8-01 regarding Sick Call Process- effective
12
                                May 1, 2014
13              2695            Sick Call Process posted sign at OMDC
14              2696-2732       Competency reports for ICE-IHSC employees: Edith
15                              Lederman, M.D., Tobe Propst, M.D., William Byington, Jorge
16                              Avalos, Vanessa Harris, Johanne Alix, Juanji Wu, and Emily
                                Ednacot
17
                2733-2736       Competency report for ICE-IHSC employee Samantha
18                              Scukanec
19              2737            United States Marshals Service (USMS) Prisoner Death Report
20                              dated 03/01/2016
21              2738-2739       USMS Policy Directive 9.2-Housing Prisoner
                2740-2744       USMS Policy Directive 9.7- Review of Non-Federal Detention
22
                                Facilities
23              2745-2746       USMS-Prisoner Medical Request dated 03/04/16
24              2747-2753       Mortality Review dated 12/22/16- ICE-IHSC
25              2754-2755       OMDC-03/01/16- Medical Summary re: Gerardo Cruz-Sanchez
26              2756-2782       Redacted IHSC QI Audit- FY/2016 (Revised 03/24/16)
27              2783-2785       Redacted OMDC Shift Logs from 02/14/16 to 02/26/16
                2786-2880       OMDC JPod Housing Log
28
                3010-3019       E-Learning Storyboard Worksheet
                                                 3
     Attachment A – USA Pretrial Disclosures                                   17cv569 AJB
30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3314 Page 9 of 12




 1   Exhibit Bates nos. Document description
 2           USA-D-00-
 3              3020-3020       Audio File Call Log re: Gerardo Cruz-Sanchez
 4              3021-3021       OMDC Floor Plan
 5              3022-3022       Operations Reports- OMDC
                3023-3023       Officer Landin’s Statement dated 03/24/17 (Incident Statement)
 6
                3024-3024       Inmate Information Sheet- Transportation Notes: (02/26/16)
 7                              Policy Index
                3025-3031
 8              3032-3048       CCA Inmate Grievance Policy effective 03/14/2007 – OMDC
 9              3049-3168       OMDC Medical Log Book
                                (02/11/16- 02/26/16)
10              3169-3170       OMDC-Central Control Log
11                              (02/26/16)
                                (CoreCivic Bates Nos: CC-CS000575-00576)
12              3171-3173       CoreCivic Production- OMDC Shift Log Activity Report
13                              (CoreCivic Bates Nos: CC-CS000577-000579)
14              3174-3195       CoreCivic Production – OMDC ESI materials
                                (CoreCivic Bates Nos: CC-CS000580-000601)
15              3196-3207       CoreCivic Production- URI Reference
16              3208-3211       Curriculum Vitae of Tobe Propst
17              3212-3403       RN Guidelines (2008)
18              3404-3413       IHSC Directive (March 2007) re: Health Assessment
19              3414-3462       Corecivic Daily Shift Roster (02/11 to 02/26/ 2016
                3463-3466       Officer Landin’s Work Experience
20
                3467-3469       Officer Landin’s Work Detail
21
                3470-3473       Alejandro Chavez Audio Call List
22              3475-3481       Redacted Sick Call Response logs from ICE-IHSC for February
23                              12, 14, 16, 17-2016
24              3482-3485       Mortality Review Fact Finder Report prepared by CDR Chiara
25                              Rodriguez
                3486-3505       Redacted copy of Dr. Edith Lederman’s Curriculum Vitae
26
                                (05/2017). (Portions redacted are subject to third party privacy
27                              privilege)
28

                                                   4
     Attachment A – USA Pretrial Disclosures                                       17cv569 AJB
30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3315 Page 10 of 12




 1   Exhibit Bates nos. Document description
 2           USA-D-00-
 3              3506-3688       Redacted copy of CDR Chiara Rodriguez file re: IHSC MRR
 4                              investigation. (Portions redacted are subject to third party
 5                              privacy privilege)
                3689-3693       IHSC Directive 0 03/2007 re: History & Physical Examination
 6
                3715-3893       National Commission on Correctional Health Care (NCCHC)
 7                              Standards re: Correctional Health Care (effective 2014)
 8              3894-3934       PBNDS 2011 – Medical Care Standards re: Medical Care-
 9                              Purpose & Scope
10              3935-3941       Redacted copy of CDR Chiara Rodriguez’ Curriculum Vitae.
                                (Portions redacted are subject to third party privacy privilege)
11
                3942-4235       Redacted copy of Alejandro Chavez A-File #XXXXXX010
12                              (portions redacted are subject to third party privacy privilege)
13              4236-4296       Emails and documents kept by CDR Chiara Rodriguez re: MRR
14                              IHSC investigation
15              4297-4402       Replaced by 4950-5052 (Chiara Rodriguez investigation) (106
                                pages)
16
                4319-4365       IHSC-OMDC Medical records re: Alejandro Chavez
17
                4366-4392       Transcription and Translation of Jail Call #20 from Alejandro
18                              Chavez dated 02/26/16
19              4393-4407       Transcription and Translation of Jail Call #51 from Alejandro
20                              Chavez dated 02/18/16
21              4408-4425       Transcription and Translation of Jail Call #58 from Alejandro
                                Chavez dated 02/17/16
22
                4426-4430       Transcription and Translation of Jail Call #59 from Alejandro
23                              Chavez dated 02/17/16
24              4431-4437       Transcription and Translation of Jail Call #60 from Alejandro
25                              Chavez dated 02/17/18
26              4438-4442       Transcription and Translation of Jail Call #64 from Alejandro
                                Chavez dated 02/16/16
27
                4443-4448       Transcription and Translation of Jail Call #71 from Alejandro
28
                                Chavez dated 02/15/16
                                                   5
     Attachment A – USA Pretrial Disclosures                                       17cv569 AJB
30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3316 Page 11 of 12




 1   Exhibit Bates nos. Document description
 2           USA-D-00-
 3              4449-4452       Audio File List from CoreCivic re: calls placed by Alejandro
 4                              Chavez at OMDC: 02/11/16 to 03/04/16
 5              4453-4827       Medical Record re: Gerardo Cruz-Sanchez from Scripps Mercy
                                Hospital – Chula Vista, CA.
 6
                                (DOT: 02/26/16 – 02/29/16)
 7              4828-4919       Order for Supplies or Services (07/2012) award #HSCECR-12-
 8                              F-00048 between ICE and Igenesis, Inc.
 9              4920            OMDC-IHSC Metrics for 2016
10              4921-4949       Screen shots of OMDC-IHSC – Patient Hub captured from
                                electronic chart re: Gerardo Cruz-Sanchez
11
                4950-5052       MRR IHSC Investigation – CDR. Chiara Rodriguez (103
12                              pages)
13                              Deposition transcript of Alejandro Chavez and exhibits thereto
14                              dated January 30, 2018, including video.
15                              Deposition transcript of Alejandro Chavez and exhibits thereto
                                dated February 19, 2018, including video
16
                                Deposition transcript of Jonathan Frank and exhibits thereto
17
                                dated December 4, 2017
18                              Deposition transcript of David Landin dated October 26, 2017
19                              and exhibits thereto
20                              Deposition transcript of Dr. Edith Lederman dated November
21                              29, 2017 and exhibits thereto.
                                Deposition transcript of Daniela Leyva dated December 11,
22
                                2017 and exhibits and video thereto.
23                              Deposition transcript of David McGinnis
24                              Deposition transcript of Jeniffer Moreno dated March 27, 2018
25                              and exhibits and video thereto.
26                              Deposition transcript of Captain Jeremy Nobleza dated
                                November 14, 2017 and exhibits thereto
27
                                Deposition transcript of Paula Garcia dated May 23, 2018,
28
                                including exhibits and video thereto.
                                                  6
     Attachment A – USA Pretrial Disclosures                                     17cv569 AJB
30
 Case 3:17-cv-00569-AJB-NLS Document 156 Filed 06/17/21 PageID.3317 Page 12 of 12




 1   Exhibit Bates nos. Document description
 2           USA-D-00-
 3                              Deposition transcript of Dr. Tobe Propst dated November 15,
 4                              2017, including exhibits and video thereto.
 5                              Deposition transcript of Chiara Rodriguez dated March 26,
                                2018, including exhibits and video thereto.
 6
                                Expert report of Dr. Gary Vilke dated June 4, 2018, including
 7                              exhibits thereto.
 8                              Expert report of Dr. Jubin Merati dated July 6, 2018.
 9                              All timely exchanged written discovery between the parties.
10                              All pleadings filed through ECF docket related to case number:
                                17cv0569, including but not limited to docket numbers: 1, 5, 41
11
                                and 75 Pleadings in ECF
12
                                Reserved
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
     Attachment A – USA Pretrial Disclosures                                      17cv569 AJB
30
